Case: 15-41530      Document: 00513643631         Page: 1    Date Filed: 08/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                    No. 15-41530                                      FILED
                                  Summary Calendar                              August 18, 2016
                                                                                 Lyle W. Cayce
                                                                                      Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS IGNACIO PEREZ-MEZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-483-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Luis Ignacio Perez-
Meza has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Perez-Meza has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41530    Document: 00513643631    Page: 2   Date Filed: 08/18/2016


                                No. 15-41530

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2